Citation Nr: 0301350	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  98-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than June 9, 
1992, for a grant of service connection for pulmonary 
tuberculosis.

(The issue of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) will be the 
subject of a later decision.).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
March 1945.

This matter is before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which established service connection 
for pulmonary tuberculosis, effective June 9, 1992.  The 
RO in Detroit, Michigan, currently has jurisdiction over 
the veteran's claims file.

This case was previously before the Board in July 2000, at 
which time his claim was denied.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  By a May 2001 Order, the CAVC 
vacated the Board's July 2000 decision, and remanded the 
case for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)).

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in February 1998, and 
at a videoconference hearing before a Member of the Board 
in February 1999.  However, the Board Member who presided 
at the videoconference hearing is no longer employed at 
the Board.  Pursuant to 38 C.F.R. § 20.707 (2002) the 
veteran was sent correspondence in July 2002 informing him 
he could present hearing testimony before a new Board 
Member, and he subsequently responded in the affirmative.  
Accordingly, his case was remanded in September 2002 for 
the RO to schedule a new hearing.  Thereafter, he provided 
testimony at a personal hearing before the undersigned 
Board Member in October 2002.


The veteran has also perfected an appeal on the issue of 
entitlement to service connection for COPD.  However, the 
Board has determined that this claim requires further 
development.  Therefore, the Board will undertake 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. §19.9(a)(2)) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. §20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing this claim. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the disposition of the veteran's claim for an earlier 
effective date has been completed.

2.  Service connection was previously denied for pulmonary 
tuberculosis by rating decisions issued in October 1945 
and January 1952.  The veteran was informed of both 
decisions, including his right to appeal, and he did not 
appeal.

3.  Service connection was denied for a lung condition by 
a July 1983 rating decision.  The veteran was informed of 
this decision, and did not appeal.

4.  The veteran has not alleged a valid claim of clear and 
unmistakable error (CUE) with respect to the prior rating 
decisions of October 1945, January 1952, and July 1983.

5.  Following the July 1983 rating decision, the veteran 
did not provide a written communication in which he 
expressed his belief in entitlement to service connection 
for pulmonary tuberculosis until the statement received on 
June 9, 1992.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 9, 
1992, for a grant of service connection for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1, 3.105, 3.155, 3.157, 3.400 (2002); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was previously denied for pulmonary 
tuberculosis by rating decisions which were the subjects 
of adjudication issued in October 1945 and January 1952.  
The veteran was subsequently informed of both decisions by 
correspondence sent to him by VA, as well as his right to 
appeal, and he did not appeal.

In 1983 the veteran filed a claim of service connection 
for a lung condition, which was denied by virtue of RO 
rating decision in July 1983.  Although this decision did 
not specifically state that the claim was for pulmonary 
tuberculosis, it did state that service connection had 
been previously denied for a lung condition described as 
tuberculoma of the left lower lobe.  Further, this 
decision determined that the evidence was not sufficient 
to warrant a change in the prior denial of this claim.  It 
is noted that the RO also denied service connection for 
COPD.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

Following the July 1983 rating decision, the veteran 
submitted a statement in November 1984 in which he 
asserted it was his understanding that his medical 
discharge records had been placed in another veteran's 
claims file.  

He noted that he had been diagnosed with a spot on his 
lung at a military hospital at the time of his discharge.  
Additionally, he requested that VA attempt to locate the 
missing report so that he could once again open his claim 
for service connection for his current pulmonary 
disability.  

Later in November 1984, VA sent correspondence to the 
veteran informing him that they had no knowledge that any 
medical discharge records had been placed in another 
veteran's claims file.  Further, the prior denials of 
January 1952 and July 1983 were noted, and the veteran was 
informed that in the absence of new and material evidence, 
the claim could not be reopened.

Thereafter, the record reflects that the next written 
communication from the veteran was a statement received 
June 9, 1992, in which he requested that his claim for 
tuberculosis and subsequent ailments of the lungs be 
reopened.

A September 1992 rating decision confirmed and continued 
the prior denials.  The veteran appealed this decision to 
the Board.  Service connection was ultimately granted for 
pulmonary tuberculosis by the Board in a July 1997 
decision. 

By a September 1997 rating decision, the RO effectuated 
the Board's grant of service connection tuberculosis.  
This decision also assigned an effective date from June 9, 
1992.

The veteran appealed the September 1997 rating decision to 
the Board, contending that an earlier effective date was 
warranted for the grant of service connection for 
pulmonary tuberculosis.  In statements, as well as at his 
various hearings on this appeal, he summarized the history 
and symptomatology of his pulmonary tuberculosis, 
including his contention that it had begun during service.  
Further, it was contended that the prior rating decisions 
wherein the RO denied service connection for pulmonary 
tuberculosis were the product of CUE, as he was treated 
for this condition during service.  Moreover, it has been 
contended that the effective date should be established 
from March 1945, when he was discharged from service.


Legal Criteria

The effective date for the grant of service connection for 
a disease or injury is the day following separation from 
active duty or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of 
claim, or date entitlement arose, whichever is later.  The 
effective date of an award based on a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been 
filed in the form prescribed by the Secretary.  Any 
communication or action, indicating an intent to apply for 
one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 3.151 or 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 
C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing 
law or VA issue, the effective date of such award shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed more than 
one year after the effective date of the liberalizing law 
or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request for 
review.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 
3.400(p).


The provisions of 38 C.F.R. § 3.157 commence with notation 
of the general rule that the effective date of 
compensation benefits will be the date of receipt of the 
claim or the date when entitlement arose, whichever is the 
later.  However, this regulation goes on to provide that 
receipt of clinical reports of examination or 
hospitalization may serve as informal claims "for increase 
or to reopen."  The date of receipt of such clinical 
evidence may serve to form the basis for an earlier 
effective date for the subsequent award of VA benefits if 
such benefits derive from (1) a claim for increased 
evaluation or (2) an application to reopen a previously 
denied claim.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The U.S. Court of Appeals for the Federal Circuit (CAFC), 
in Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  
Further, the CAFC stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The CAFC also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there 
is no set form that an informal written claim must take.  
All that is required is that the communication "indicat[e] 
an intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the 
benefits sought."  

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted 
as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be 
reversed or amended.  

For the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same 
effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).

The CAVC has provided the following guidance with regard 
to a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement 
as to how the facts were weighed or 
evaluated.


Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc).  The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The words 
'clear and unmistakable error' are self-
defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed at 
the time it was made.  A determination that 
there was a 'clear and unmistakable error' 
must be based on the record and the law that 
existed at the time of the prior AOJ [agency 
of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not 
for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 
38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see 
also Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has 
consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always 
be remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the CAVC has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The CAVC has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision 
was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell. at 314.  Evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

This law redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that neither the RO nor the Board had the 
benefit of the explicit provisions of the VCAA when it 
adjudicated the case below.  Nevertheless, the Board finds 
that VA's duties have been fulfilled in the instant case.  

Initially, it is noted that in its prior decision of July 
2000 the Board determined that the veteran's claims were 
"well grounded" within the meaning of the old version of 
38 U.S.C.A. § 5107(a), and that all relevant facts have 
been properly developed.  Moreover, the RO advised the 
veteran of the applicable criteria concerning the 
assignment of effective dates for grants of service 
connection in the January 1998 Statement of the Case 
(SOC).  He was also informed of these criteria by the 
Board in its decision of July 2000.  The VCAA made no 
change to these criteria for the assignment of effective 
dates, to include the evidence that must be submitted to 
support such a claim.  In addition, he was notified of the 
existence of the VCAA by virtue of the September 2002 
Board remand which stated the prior decision of July 2000 
had been vacated and remanded for consideration of the 
VCAA.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the enhanced duty to assist under the VCAA, the 
Board notes that it does not appear the veteran has 
identified any pertinent evidence that was not of record.  
Further, it is noted that, following the CAVC's Order, he 
was sent correspondence in November 2001 offering him the 
opportunity to present additional argument and evidence in 
support of his claim.  He subsequently presented 
additional argument and evidence at the October 2002 
hearing.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim, this CAVC 
has concluded that the VCAA does not apply).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.

As already stated, neither the RO nor the Board had the 
benefit of the explicit provisions of the VCAA when the 
case was the subject of prior adjudication.  However, for 
the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the 
RO considered all of the relevant evidence of record and 
all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Earlier Effective Date

In the instant case, the Board finds that the veteran is 
not entitled to an effective date earlier than June 9, 
1992, for a grant of service connection for pulmonary 
tuberculosis.

As already stated, service connection was previously 
denied for pulmonary tuberculosis by RO rating decisions 
issued in October 1945 and January 1952.  In addition, a 
July 1982 RO rating decision denied service connection for 
a lung condition.  The Board is cognizant of the fact that 
the prior Board decision of July 2000 determined that 
pulmonary tuberculosis was not specifically the subject of 
the July 1983 rating decision.  However, in denying 
service connection for a lung condition, the RO in its 
July 1983 rating decision noted the prior denials, and 
stated that evidence was not sufficient to warrant a 
change in the prior denial of the claim.  Consequently, 
the Board concludes that the RI in this decision did, in 
fact, deny service connection for the disability that is 
the subject of the current appeal for an earlier effective 
date.  

The veteran was informed of all of these decisions, 
including his right to appeal, and he did not appeal.  
Accordingly, all of these decisions are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

It has been contended by and on behalf of the veteran that 
the October 1945, January 1952, and July 1983 rating 
decisions were the product of CUE.  However, none of these 
contentions identify any specific error in those prior 
decisions for which the result would have been manifestly 
different but for the alleged error.  In essence, it has 
been contended that there was CUE because the veteran has 
had pulmonary tuberculosis since service, and the RO did 
not grant service connection therefor.  




As already stated, the CAVC has emphasized that merely to 
aver that there was CUE in a rating decision is not 
sufficient to raise the issue.  The CAVC has further held 
that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can 
never rise to the stringent definition of CUE.  See 
Russell, supra; Fugo, supra.  That is, a disagreement with 
how the facts were evaluated is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Consequently, the Board concludes that the 
veteran has not raised a valid claim of CUE with respect 
to the prior denials of service connection for pulmonary 
tuberculosis.

Inasmuch as the Board has determined that the prior 
denials of service connection for tuberculosis are final, 
and that the veteran has not alleged a valid claim of CUE 
with respect to these decisions, the effective date for a 
grant of service connection can be no earlier than the 
date he submitted a claim to reopen following the last 
final denial.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has conducted a thorough review of the evidence 
of record, to include statements and medical records not 
specifically noted in the background section of this 
decision.  Based upon this review, the Board finds that, 
after the last prior denial, the veteran did not provide a 
written communication in which he expressed his belief in 
entitlement to service connection for pulmonary 
tuberculosis until the statement received on June 9, 1992.  
See 38 C.F.R. §§ 3.1(p), 3.151, 3.152, 3.155; Rodriguez, 
supra.

The Board acknowledges that, following the July 1983 
rating decision, the veteran submitted a written statement 
in November 1984 in which he contended that his medical 
discharge records had been placed in another veteran's 
claims file.  Moreover, he requested that these records be 
located, and indicated that he wanted his pulmonary 
tuberculosis claim reopened once these records were 
recovered.  

However, even though he indicated his intention to seek 
service connection for pulmonary tuberculosis at that 
time, it was predicated upon missing discharge medical 
records being recovered first.  Simply put, he indicated 
that he did not intend to apply for this benefit unless 
and until these purported missing records were recovered. 

As noted above, the RO informed the veteran later in 
November 1984 that there was no evidence his discharge 
medical records were located in a different veteran's 
claims file.  The RO also informed him that he had to 
submit new and material evidence to reopen this claim.  No 
response appears to be on file regarding this 
correspondence.  In short, the condition the veteran 
himself indicated was necessary for him to seek to reopen 
his pulmonary tuberculosis claim did not occur, and he was 
duly notified of this fact.  Accordingly, the Board finds 
that the veteran's November 1984 statement does not 
constitute a formal or informal claim of service 
connection for pulmonary tuberculosis.

The next written communication submitted by the veteran to 
VA in which he referred to reopening his claim of service 
connection for pulmonary tuberculosis was the statement 
received on June 9, 1992.  Accordingly, he did not submit 
a formal or informal claim prior to the current effective 
date.  See Rodriguez, supra.  Consequently, the veteran is 
not entitled to an earlier effective date under the 
pertinent laws and regulations.


ORDER

Entitlement to an effective date earlier than June 9, 
1992, for a grant of service connection for pulmonary 
tuberculosis is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

